DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species A, drawn to method in Figs. 2A-2F and 3, in the reply filed on 8/8/2022 is acknowledged.  However, the Applicant does not provide a reason arguing why the requirement for election should not be made.  The election is therefore treated as an election without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16 recites “forming a plurality of first flanges along a first edge of the die pad” which draws to the embodiment in Figs. 4, 5A-5D.  Thus, claims 16-20 are withdrawn from consideration.  Claims 1-15 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite “at an angle with respect to the surface of the die pad” in line 2.  It is unclear whether this angle is the same or different than the angle defined in claim 4.  For the purpose of examination, it is interpreted as the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos (US 2008/0258278 A1).
Regarding claim 8, Ramos teaches a method (method of forming package in Figs. 27A-C of Ramos, which is similar to the embodiment in Figs. 6-11 of Ramos), comprising: 
forming a die pad (area of 550 in Fig. 27C that is in contact with die 555) having a first thickness (thickness of die pad 550), a first flange (a side portion from the die pad to and including the outer ring 575 in Fig. 27A-C) integral the die pad having a second thickness (thickness of ring 575) greater than the first thickness (as shown in Fig. 27C, and as described in [0126] of Ramos), and a lead (585) of a leadframe (570), forming the die pad, the first flange, and the lead of the leadframe including: 
forming a first recess (as shown in Fig. 27A of Ramos, material is removed to form the die pad area 550 with outer ring 575, and electrical leads 580, 585) extending into a first surface (top surface of leadframe 570) of the leadframe terminating before extending to a second surface (bottom surface of leadframe 570) of the leadframe opposite to the first surface (as shown in Fig. 27A, the etching does not extend through the leadframe layer); and 
separating the lead from the die pad and the first flange by forming a second recess extending into the second surface of the leadframe to the first recess and aligning the second recess with the first recess (the step of separating etching of embodiment in Figs. 27A-27C is similar to the step shown in Figs. 9-11. After encapsulating, a second etching forms second recesses on the bottom surface of the leadframe corresponding to the first recesses, as described in [0101] of Ramos).  
Regarding claim 9, Ramos teaches all the limitations of the method of claim 8, and also teaches wherein: 
forming the first recess includes forming a first portion (portion extending from the area in contact with die 555 to the ring 575) of the first flange integral the die pad; and 
forming the second recess includes forming a second portion (as shown in Fig. 27C of Ramos, the ring 575 is formed by the first etch and completed by the second etch) of the first flange integral the die pad and extending from the first flange to the die pad.  
Regarding claim 12, Ramos teaches all the limitations of the method of claim 9, and also teaches wherein forming the first flange integral the die pad further includes forming the first flange extending substantially from a first corner of the die pad to a second corner of the die pad (as defined in claim 8, the first flange extends from one corner of the square to another corner).  
Regarding claim 13, Ramos teaches all the limitations of the method of claim 8, and also teaches wherein forming the die pad further includes forming a second flange (this is similarly defined to the first flange, but on the opposite side of the square ring 575) integral the die pad having the second thickness and being opposite to the first flange.  
Regarding claim 14, Ramos teaches all the limitations of the method of claim 13, and further comprising coupling a die (555 in Fig. 27C of Ramos) to a third surface (recessed horizontal surface of the pad 550) of the die pad between the first flange and the second flange (as defined in claims 8 and 13).  
Regarding claim 15, Ramos teaches all the limitations of the method of claim 14, and further comprising forming a molding compound (590 in Fig. 27B of Ramos) covering the first flange, the die pad, the lead, and the die.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carter, Jr. et al. (US 5594234) (hereinafter referred to as Carter) in view of Oda et al. (US 9773960 B2).
Regarding claim 1, Carter teaches a method (method of forming the leadframe in Figs. 1-3 of Carter), comprising: 
forming a die pad (12 as labeled in Figs. 1-3) in a first surface (top surface of the die pad to which the die 20 is attached) of a leadframe, the forming including defining a flange (wings 17-18), the flange extending from a surface (side surface of the die pad 12) of the die pad; 
separating the die pad and the flange from a plurality of leads (the step of forming the leadframe as described in column 2 lines 58-60), the separating including: the flange having a first portion (section of wings 17-18 that remains unbent in Fig. 2) coupled to the die pad and a second portion (bent section of wings 17-18), the second portion having a third surface (side surface of bent section of wings 17-18); 
bending the flange toward a center of the die pad (as shown in Fig. 2 and column 2 lines 61-64 of Carter) after separating (as suggested in column 2 lines 58-64 of Carter, the leadframe with the leads and die pads… are formed first, then the wings are bent upward to provide protection and mold locking), the bending including forming a cavity (cavity formed by the wings 14, 15, 17 and 18) adjacent the first portion of the flange.  
But Carter does not teach that the step forming the die pad also forming a first recess and the flange is positioned between the first recess and the die pad; the separating including: forming a second recess in a second surface of the leadframe, the second recess aligned with the first recess and cooperating with the first recess to separate the flange from the plurality of leads.
Oda teaches a method of forming a leadframe (Fig. 6 of Oda).  The method includes: forming a first recess (32b in Fig. 6d) on a first surface (bottom surface of 31) of a metallic substrate (31); forming a second recess (33b) in a second surface (top surface of 31) of the metallic substrate, the second recess aligned with the first recess and cooperating with the first recess to separate the flange from the plurality of leads (see Fig. 6d).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the leadframe using the etching process of Oda.  Etching process has high resolution that enables smaller features to be made on the leadframe.
Regarding claim 2, Carter in view of Oda teaches all the limitations of the method of claim 1, and further comprising: 
coupling a die (12 in Fig. 2 of Carter) to the die pad; 
bonding one or more wires (wires bonded to the leads 11 as described in column 3 lines 8-11 of Carter) between the die and the plurality of leads; and 
forming a molding compound (molding compound of package 21 in Fig. 2 of Carter) on the die, the wires, the plurality of leads, and the leadframe, the molding compound being in the cavity adjacent the first portion of the flange (as shown in Fig. 2 of Carter).  
Regarding claim 3, Carter in view of Oda teaches all the limitations of the method of claim 1, and also teaches wherein forming the first and second surfaces includes forming using a wet etch (as described in column 13 lines 27-29 of Oda), a dry etch, a laser, stamping or a mechanical blade.  
Regarding claim 4, Carter in view of Oda teaches all the limitations of the method of claim 1, and also teaches wherein bending the flange further includes positioning a plane of the third surface at an angle with respect to the surface of the die pad (as shown in Fig. 2 of Carter).  
Regarding claim 5, Carter in view of Oda teaches all the limitations of the method of claim 4, and also teaches wherein positioning the plane of the third surface at an angle with respect to the surface of the die pad includes positioning the plane of the third surface at a transverse angle with respect to the surface of the die pad (as shown in Fig. 2 of Carter).  
Regarding claim 7, Carter in view of Oda teaches all the limitations of the method of claim 1, and also teaches wherein a depth of the first recess is greater than a depth of the second recess (as combined in claim 1 above).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Oda, as applied in claim 4, and further in view of Jaeger (US 2011/0074005 A1).
Regarding claim 6, Carter in view of Oda teaches all the limitations of the method of claim 4, but does not teach wherein positioning the plane of the third surface at an angle with respect to the surface of the die pad includes positioning the plane of the third surface at a perpendicular angle with respect to the surface of the die pad.  
Jaeger teaches a leadframe (130 in Fig. 5) with flanges (104) on two sides of the die pad (118 in Fig. 7) in order to provide protection and locking for molding.  The flanges includes a section (110) that has a third surface at a transverse angle with respect to the surface of the die pad (see Fig. 5 of Jaeger).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the angle of the third surface of the flange (wings 17-18 of Carter) to be transverse angle with respect to the surface of the die pad in order to provide better locking to the molding compound.

Allowable Subject Matter
Claim 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art of record does not disclose or fairly suggest a method of forming a leadframe with limitation “bending the first flange toward a center of the die pad after forming the first and second portion of the first flange, the bending including forming a cavity adjacent the first portion of the first flange” along with other limitations of the claim 8.  
Regarding claim 11, the prior art of record does not disclose or fairly suggest a method of forming a leadframe with limitation “bending the first flange toward a center of the die pad after forming the first flange, the bending including forming a cavity adjacent the first portion of the first flange” along with other limitations of the claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822